                      UNITED STATES BANKRUPTCY COURT FOR
                         THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

In re:                                    §               Case No. 19-51850-cag
                                          §
         Michael Christian Cavazos        §               Chapter 7
                                          §
                      DEBTOR              §
                                          §               Judge: Craig A. Gargotta


                            NOTICE OF CHANGE OF ADDRESS


Debtor’s Former Mailing Address was:
Michael Christian Cavazos
3822 Adams Circle
Eagle Pass, TX 78852

Please be advised that Debtor’s new mailing address is:

Michael Christian Cavazos
P.O. Box 2574
Eagle Pass, TX 78853

DATE: January 8, 2019.                     /s/ Joris Robert Vanhemelrijck
                                          Joris Robert Vanhemelrijck (24056468)
                                          Attorney for Debtor
                                          VANHEMELRIJCK LAW OFFICES, LP.
                                          1100 N.W. Loop 410, Suite 215
                                          San Antonio, TX 78213
                                          Ph: 1-210-804-1529
                                          Fax: 1-866-830-3521
                                          jrv@vanlaws.com
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice was served via

ordinary mail and/or electronically upon the following interested parties on this day.


DATE: January 8, 2019.                       /s/ Joris Robert Vanhemelrijck
                                             Joris Robert Vanhemelrijck (24056468)
                                             Attorney for Debtor
                                             VANHEMELRIJCK LAW OFFICES, LP.
                                             1100 N.W. Loop 410, Suite 215
                                             San Antonio, TX 78213
                                             Ph: 1-210-804-1529
                                             Fax: 1-866-830-3521
                                             jrv@vanlaws.com


Notice Electronically to:

United States Trustee - SA12
US Trustee's Office
615 E Houston, Suite 533
PO Box 1539
San Antonio, TX 78295-1539
(210) 472-4640
USTPRegion07.SN.ECF@usdoj.gov

Mary K Viegelahn
Chapter 13 Trustee
10500 Heritage Blvd Suite 201
San Antonio, TX 78216
(210) 824-1460
documents@sach13.com
